OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06 July 2020 has been entered.

Examiner’s Note
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 04 February 2020 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 06 July 2020 has been entered. New claims 28-30 have been added. As such, claims 12-30 are pending, under consideration, and examined on the merits. Applicant’s amendments to the claims have overcome the objection to claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 29, the limitation “where said bottom is substantially planar in the projected area of the mouth” (emphasis added) is indefinite, as it is unclear what constitutes the projected area of the mouth. It is unclear whether the projected area of the mouth is a physical limitation associated with the structure of the container as it relates to the mouth and/or bottom, of if the projected area is a limitation which is intended to describe the shape or structure of the bottom from a particular viewing angle associated with the area of the mouth. Applicant’s specification as filed 30 January 2017 (hereinafter “Applicant’s specification”), paragraph 00106, states “As viewed from the side of mouth 202 in FIG. 1(a), it is preferable that the total proportion of the opening areas of the multiple concavities 202c with respect to the opening area of the mouth 202, that is, the planar area on the inner side of the rim 202a, is adjusted to a value within the range of 50 to 93%”. Through analysis of FIG. 1(a), in conjunction with the aforecited paragraph of the specification, it is the Examiner’s position that the recited 
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 13, 21-23, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terrell (US 2,215,942; “Terrell”) (previously cited). The Merriam-Webster definition of planar (“Planar.” Merriam-Webster, Merriam-Webster, www.merriam-webster.com/dictionary/planar.; “Merriam-Webster”) (newly cited, copy provided herewith) is relied upon as an evidentiary reference for the basis of the rejection.
Regarding claims 12, 13, and 21-23, Terrell discloses a glass container having a body which exhibits a lateral portion defined by a wall, a lower portion defined by a bottom and an upper portion defined by a mouth, said mouth having a rim and threads on the outer surface of said mouth [col 1, 38-44; col 2, 8-10; Figures 1-6]. The glass container comprises a glass partition extending upwards from the bottom of the body and terminating below the rim of the mouth, extending between proximal and distal sections of the wall, which separates the interior into two compartments [col 1, 38-49; col 2, 8-30; col 3, 40-50; Figures 1-6]. The glass partition is (blown) integral with the container [col 2, 49-53]. The two compartments formed in the interior of the container as defined by the partition, wall, and bottom read on the claimed first concavity and second concavity. In order to further illustrate the basis of the anticipation rejection and to illustrate how the compartments of the container of Terrell anticipate the claimed ‘concavities’, the Examiner has included Figure 1 below, of which is a side-by-side comparison of the container of Figure 4 of Terrell, as set forth above, with Applicant’s Figure 3B of the Drawings filed 30 January 2017 (hereinafter “Applicant’s drawings”).


    PNG
    media_image1.png
    352
    804
    media_image1.png
    Greyscale

Figure 1. Containers: Terrell Figure 4 shown on the left v. Applicant's Figure 3B on the right

Given that the compartments, as defined by the wall, partition, and bottom of the container of Terrell, exhibit a nearly identical shape to the concavities (202c) of Applicant’s container, particularly a flat base (bottom) and curved edges where the wall and partition begin their slopes formed from the base, they therefore anticipate the claimed concavities. 
Furthermore, as is shown in Figure 1 above, it is clear that the container of Terrell exhibits a maximum inner diameter which is (equal to or) greater than the maximum inner diameter of the mouth [Figures 4-6].
Regarding the recitation in claim 12 of the bottom of the lower portion being substantially planar, first, it is noted that while the claimed term ‘substantially’ is not indefinite, MPEP 2173.05(b)(III)(D) sets forth that it is a broad term which is often used in conjunction with another term to describe a particular characteristic of the claimed invention, in this case, the planar nature of the bottom. As evidenced by Merriam-Webster, the term ‘planar’ is defined as “of, relating to, or lying in a plane” or “two-and is therefore also two-dimensional, and thus, planar. As such, the bottom of the container of Terrell being flat/planar on opposing sides of the partition, which allows the container to sit upright, anticipates the claimed “substantially planar” bottom of the lower portion of the container. In other words, because the container sits upright on a surface via the planar bottom, it is therefore a “substantially planar” bottom, given the breadth of the term substantially. Furthermore, it is also clear that the glass partition, as shown above, extends from the aforesaid substantially planar bottom. 
Additionally or alternatively, the container as shown in Figure 1 of Terrell, of which exhibits an offset mouth configuration, where the body of the container is more elongate than that shown in Figure 4, exhibits a bottom where the majority thereof is constituted by the flat, planar surface on opposing sides of the partition (relative to the overall bottom which encompasses the partition and flat, planar portions). Given that the majority of the bottom is flat and planar, the container of Figure 4 of Terrell also anticipates the claimed substantially planar bottom of the lower portion of the container. 
Regarding claim 28, specifically the limitation that the glass partition is solid, under the broadest reasonable interpretation of the aforesaid limitation in light of Applicant’s specification (see MPEP 2111), the partition is required to be formed from solid glass. It is clear that the partition of Terrell (shown above in Figure 1 as “g”) 
Regarding claims 29 and 30, specifically, in claim 29, the limitations of “where said bottom is substantially planar in the projected area of the mouth” and “said bottom being substantially planar between said first portion of the bottom and said second portion of the bottom”; and in claim 30, the limitation of “said bottom being substantially planar between said first portion of the bottom and said second portion of the bottom”, as set forth above as evidenced by Merriam-Webster, the definition of planar is “of, relating to, or lying in a plane” or “two-dimensional in quality”. As is clear from Figure 1 above, the partition, of which extends from and is a part of the bottom of the container, is formed from two opposing planes which intersect, thereby forming the indentation/triangular shape of the partition. The partition is centered relative to the center of the mouth. Therefore, when viewing the bottom of the container through the opening of the mouth, it is clear that said view results in looking at the two planes which define the partition, as well as the intersection of the two planes, i.e., the “peak” of the partition. Simply put, when looking into the mouth of the container of Terrell, one of ordinary skill in the art would see the aforesaid two planar surfaces, as well as the peak formed by the intersection thereof, thereby defining the partition, of which is part of the bottom of the container, and therefore anticipates the limitation of “where the bottom is 
To illustrate the basis of the rejection, the Examiner has reproduced Figures 4 and 5 of Terrell, shown below as Figure 2. 


    PNG
    media_image2.png
    535
    292
    media_image2.png
    Greyscale

Figure 2. Container of Terrell shown from the side view, as well as view looking into the mouth

As shown above in Figure 2, looking into the mouth of the container results in viewing the two planar surfaces which define the partition, thereby anticipating the aforesaid claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-20, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Terrell as applied to claim 12 above in the rejection under 35 U.S.C. 102(a)(1).
Regarding claim 14, Terrell discloses the glass container as set forth above in the rejection of claim 12 under 35 U.S.C. 102(a)(1). 
Terrell is silent regarding the glass container comprising two partitions extending from the bottom of the body toward the mouth, terminating below the rim. 
However, MPEP 2144.04(VI)(B) sets forth that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. As such, in the absence of objective evidence of a new and unexpected result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have duplicated the partition of Terrell to form a container having additional compartments. The thus-formed container of modified Terrell would have exhibited two partitions, thereby meeting the limitations of claim 14.
Regarding claims 16 and 18, Terrell is silent regarding the thickness of the rim and the thickness of the thinnest portion of the partition.
However, while Terrell does not explicitly disclose the thickness of the rim being from 2 to 4 mm, or the thickness of the thinnest portion of the partition being from 2 to 4.5 mm, as presently claimed, it has long been an axiom of the United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation (see MPEP 2144.05(II)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have increased or decreased both the thickness of the rim and the partition, respectively, including over the claimed amount ranges of 2 to 4 mm and 2 to 4.5 mm, respectively, in order to have increased or decreased the strength of the rim and the partition, and thus the overall strength of the container, in order to achieve an optimum thickness so as to prevent the glass from fracturing during normal use, e.g., during application or removal of a closure on the threads, thereby meeting the limitations of claims 16 and 18. 
Additionally or alternatively, it is noted that the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). This is applicable in the instant case, as both are containers with near-identical partition-compartment structures, the only difference being the claimed recitation of relative dimensions, where one of ordinary skill in the art would expect that the container of Terrell would perform no differently, i.e., in containing a substance such as a liquid or solid, than the claimed container. As such, the claimed container is not patentably distinct from the container of Terrell based on the recitation of relative dimensions, thereby meeting the limitations of claims 16 and 18.
Regarding claims 17 and 19, Terrell is silent regarding the distance which the glass partition terminates below the rim being from 2 to 12.5 mm, and is also silent regarding the compartment(s) depth, as defined by the height of the partition being from 7.5 to 16 mm.
However, as noted above, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04(IV)(A)). In the instant case, one of ordinary skill in the art would expect that the container of Terrell would perform no differently than the claimed container, as both are near-identical partition-compartment containers. As such, 
Additionally or alternatively, it is noted that MPEP 2144.04(IV)(B) sets forth that the configuration of a container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. As such, in the absence of objective evidence to the contrary, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have varied the shape, as governed by the size, of any or all features of the container of Terrell, including both the distance at which the glass partition terminates below the rim, as well as the depth of the compartments as defined by the height of the partition, in order to have changed the overall shape and proportion of sizes of the container, thereby meeting the limitations of claims 17 and 19. 
Regarding claim 20, as shown in Figures 1-5 of Terrell, it is clear that the compartments as defined by the glass partition and wall, both include a lower portion, where the lower portions (of the two compartments) collectively, occupy 50% or greater of the total surface area of the bottom of the container. This is shown particularly in Figure 3, the surface areas of instances (a) and (b) collectively, and Figure 5, surface areas of instances (h) and (i) collectively.
Additionally or alternatively, it is noted that MPEP 2144.04(IV)(B) sets forth that the configuration of a container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular 
Regarding claims 24-27, it is noted that the aforementioned claims are product-by-process claims. Applicant’s attention is directed to MPEP 2113(I), which states that even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Further, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing steps would be expected to impart distinctive structural characteristics to the final product. 
Given that the container of Terrell is nearly identical to that of the claimed container in terms of: being made from glass, having a body defined by a lateral wall, a bottom lower portion, a mouth with outer surface threads, a rim, and having an integral .

Claims 12-20, 24-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett (US 2017/0013980; “Pickett”) (previously cited). The Merriam-Webster definition of planar (“Planar.” Merriam-Webster, Merriam-Webster, www.merriam-webster.com/dictionary/planar.; “Merriam-Webster”) (newly cited, copy provided herewith) is relied upon as an evidentiary reference for the basis of the rejection.
Regarding claims 12, 13, 28, and 30, Pickett discloses a bowl (i.e., container) [Abstract; 0023], formed from, inter alia, glass [0064, 0066, 0068].  The bowl comprises a body defined by sidewall(s) that are lateral, a bottom, an upper portion having a mouth, the mouth having a rim, and at least one integral glass partition extending from the bottom toward the mouth and terminating below the rim, originating from one bowl sidewall to another bowl sidewall, thereby defining multiple compartments (also referred to throughout the Pickett reference as “bowl wells”) [0023, 0026, 0041, 0048, 0061, 0063, 0075, 0076, 0078, 0080; Figure 1]. The bowl wells, as defined by the bottom and separated from one another by the at least one partition, may be a flat area or substantially flat area [“Front Image” Figure; Figures 1, 4; 0083].
Regarding the limitation in claim 12 of the bottom being substantially planar, it is noted that while the claimed term ‘substantially’ is not indefinite, MPEP 2173.05(b)(III)(D) sets forth that it is a broad term which is often used in conjunction 
Additionally or alternatively, it is noted that the majority of the bottom surface (in terms of area) of the bowl (as depicted in at least Figures 1 and/or 4) is flat or substantially flat (relative to the overall area of the bottom which encompasses the bowl wells and the partitions) as defined by the bowl wells, of which also reads on the bottom of the container being substantially planar. 
Similar to the rationale set forth above in paragraph 17 in the rejection utilizing the Terrell reference, the partition of the bowl of Pickett is formed from solid glass, of which reads on the limitations of claim 28 under the broadest reasonable interpretation thereof in light of Applicant’s specification (see MPEP 2111). 
Regarding the limitation in claim 30 of “said bottom being substantially planar between said first portion of the bottom and said second portion of the bottom”, the partition of the container of Pickett, of which, as shown in at least Figures 1 and 4, is in the form of planar surfaces which intersect at their peak, thus forming the “indentation” 
Regarding claim 14, Pickett discloses that there may be more than one partition in parallel, non-intersecting fashion [0075], of which encompasses at least two partitions.
Regarding claim 15, Pickett discloses an embodiment where the partition is a unitary structure that defines three compartments, said partition being in conjunction with three separate respective portions of the sidewall [0048; Figure 4]. 
Regarding claims 16 and 18, Pickett discloses that the bowl rim thickness retains the integrity of the bowl and determines its stiffness [0076], and that the partition thickness governs seating, nesting, stacking, and other factors such as sharpness, look, feel, utility, structural properties, and user experience [0071]. 
Pickett is silent regarding an explicit size range for the rim thickness and the thickness of the thinnest portion of the partition. 
However, while Pickett does not explicitly disclose the thickness of the rim being from 2 to 4 mm, or the thickness of the thinnest portion of the partition being from 2 to 4.5 mm, as presently claimed, it has long been an axiom of the United States patent law 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have increased or decreased both the thickness of the rim and the partition, respectively, including over the claimed amount ranges of 2 to 4 mm and 2 to 4.5 mm, respectively, in order to have increased or decreased the strength or stiffness of the rim and the partition, and thus the overall strength of the container, or to have altered any of the aforementioned factors set forth above including stack-ability, look, and utility, thereby meeting the limitations of claims 16 and 18. 
Regarding claim 17, Pickett discloses that the height of the partition extending from the bottom of the bowl, i.e., of which is another characterization for the distance at which said partition terminates below the rim, governs the nesting and stacking ability of the bowl, bowl volume, compartment access, and structural integrity, among other factors [0075]. 
Picket does not disclose an explicit distance which the partition terminates below the rim.
However, while Pickett does not explicitly disclose the partition terminating at a distance of 2 to 12.5 mm below the rim, as presently claimed, it has long been an axiom of the United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation (see MPEP 2144.05(II)).
It would have been obvious to one of ordinary skill in the art before the effecting filing date of the invention to have increased or decreased the partition height, thereby 
Regarding claim 19, the rejection of claim 17, set forth above, also applies to and reads on the limitations of claim 19.
Regarding claim 20, as shown in Figures 1 and 4, it is evident that the surface area of the bottom of the bowl occupied by the compartments is greater than 50% and less than 100% of the total surface area of the bottom, of which reads on the limitations of claim 20 (see MPEP 2144.05(I)).  
Regarding claims 24-27
Given that the bowl of Pickett is nearly identical to that of the claimed container in terms of: being made from glass, having a body defined by a lateral wall, a bottom lower portion, a mouth, a rim, and having an integral partition made from glass, thereby defining at least two compartments, in the absence of a nonobvious difference between the container of Pickett and the claimed container, the container of Pickett is reasonably interpreted as meeting the limitations of claims 24-27.

Response to Arguments
It is noted that Applicant did not set forth any arguments in the Remarks filed 06 July 2020. Rather, Applicant noted that if the claim amendments did not result in allowability, an interview is requested.
In view of the rejections set forth above under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, Applicant is invited to contact the Examiner at 571-270-1387 to schedule and conduct an interview to facilitate compact prosecution. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.
US 3,261,494 to Walker, Jr. – discloses partitioned glass container [Whole Document]
US 5,332,112 to Blocker – discloses a glass container having a central partition which as illustrated terminates below the rim of the mouth [Figures 3, 4]
US 5,921,440 to Maines – discloses a glass container having a central partition which terminates below the rim of the mouth [Figures 5, 7]
US 2005/0234422 to Oh et al. – discloses a glass medicine bottle with a central partition that terminates below the rim, where the bottom of the glass bottle is flat, from which the partition extends (rather than the indentation type partition) [Figures 4, 5; Whole Document]
US 2009/0127263 to Hylton – discloses a multi-chamber glass container having the indentation-type central partition [Figure 4]
US 2011/0036867 to Flores – discloses a dual-dispensing glass container having a central partition extending from the bottom surface of the container [Figures 2, 7B, 7C; 0039]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 




/MCR/Examiner, Art Unit 1782   

/LEE E SANDERSON/Primary Examiner, Art Unit 1782